Name: 82/466/EEC: Commission Decision of 2 June 1982 amending the Commission Decision of 31 March 1982 concerning aid granted by the French Government in the sheepmeat and pigmeat sectorst (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-20

 Avis juridique important|31982D046682/466/EEC: Commission Decision of 2 June 1982 amending the Commission Decision of 31 March 1982 concerning aid granted by the French Government in the sheepmeat and pigmeat sectorst (Only the French text is authentic) Official Journal L 211 , 20/07/1982 P. 0037 - 0037*****COMMISSION DECISION of 2 June 1982 amending the Commission Decision of 31 March 1982 concerning aid granted by the French Government in the sheepmeat and pigmeat sectors (Only the French text is authentic) (82/466/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 93 (2) thereof, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EEC) No 2966/80 (4), and in particular Article 21 thereof, Whereas, by Decision 82/261/EEC of 31 March 1982 concerning aid granted by the French Government in the sheepmeat and pigmeat sectors (5), the Commission decided that the French Republic should abolish aid granted: - in the pigmeat sector in the form of a payment equal to the difference between the average national price and a guaranteed price, - in the sheepmeat sector in the form of price-support premiums and monthly flat-rate premiums under rearing contracts; Whereas, under Article 2 of the abovementioned Decision, the Commission was to be informed within a period of one month of the measures taken by the French Government to abolish the aids in question; whereas notification of the Decision to the French Republic was made on 13 April 1982 and the period consequently ended on 14 May 1982; whereas on 13 May 1982 the French authorities asked for the period to be extended; Whereas, in order to take account of procedural requirements and of the administrative difficulties that the French authorities may have in abolishing the aids, a favourable reply to the request is justified; whereas, however, the extra period should be limited to that deemed necessary for the abolition required to be effected, HAS ADOPTED THIS DECISION: Article 1 The words 'within one month' in Article 2 of Commission Decision 82/261/EEC of 31 March 1982 concerning aid granted by the French Government in the sheepmeat and pigmeat sectors are replaced by the words 'by 14 June 1982 at the latest'. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 2 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No L 90, 4. 4. 1981, p. 26. (3) OJ No L 282, 1. 11. 1975, p. 1. (4) OJ No L 307, 18. 11. 1980, p. 5. (5) OJ No L 113, 27. 4. 1982, p. 22.